Citation Nr: 0612861	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
hand injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen a service connection claim for residuals of a left 
hand injury.

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Cleveland.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In December 2003, the Board remanded the case for additional 
development.  In November 2004, the Board reopened the 
veteran's service connection claim for residuals of a left 
hand injury and remanded the service connection issue to 
afford the veteran a VA examination.  The case has since 
returned to the Board for appellate review.


FINDING OF FACT

Service medical records show treatment for acute and 
transitory left hand injury that resolved with treatment.  A 
chronic left hand disability, to include arthritis of the 
left hand, is not shown to have been present during the 
veteran's military service or until many decades thereafter, 
and is not shown to be related to any incident of such 
service. 

CONCLUSION OF LAW

A chronic left hand disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.
 
In the present case, the veteran was provided with the notice 
required by the VCAA by a January 2004 letter.  Though this 
letter dealt with the veteran's application to reopen his 
claim, it also advised the veteran how to substantiate his 
service connection claim.  The originating agency 
specifically informed the veteran to submit any pertinent 
evidence in his possession, informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains 
service medical records and post-service medical records, 
which will be addressed as pertinent, particularly, the 
medical evidence from the Cleveland VA Medical Center, and 
private medical evidence from Meridia South Pointe Hospital.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.
 
The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.
 
In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

Certain chronic diseases, including arthritis, when manifest 
to a degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

VA and private medical evidence confirm a current diagnosis 
of arthritis of the left hand, thereby satisfying the first 
element of the veteran's service connection claim.  However, 
there is no competent evidence of a chronic left hand 
disability during service or of arthritis within the one-year 
period immediately following service.  Service medical 
records dated in March 1966 show treatment for a left hand 
injury after a tank hatch fell on the veteran's left hand.  
X-rays were negative for a fracture.  The left hand injury 
was acute and transitory and appeared to resolve with 
treatment.  Separation examination report dated in October 
1966 shows no complaints, diagnoses, or treatment related to 
the veteran's left hand.

The first post-service evidence revealing a left hand 
disability was an October 1999 private x-ray report from 
Meridia South Pointe Hospital; that report showed a diagnosis 
of osteoarthritis of the left hand, and was dated 
approximately thirty-three years following the veteran's 
discharge from the service.  There is also no medical 
evidence relating the veteran's current left hand disability 
to his period of military service.  The examiner who 
conducted a February 2005 VA examination reviewed the entire 
claims folder and conducted an examination of the veteran's 
left hand.  The examiner attributed the veteran's current 
left hand symptoms of pain to the arthritis in his left hand.  
The examiner opined that the veteran's current arthritis was 
not likely related to his in-service left hand injury.  
Rather, the examiner described the veteran's left hand 
disability as a naturally occurring arthritis.  The Board 
notes that the veteran has not submitted a medical opinion 
favorable to him.  

The Board acknowledges the veteran's assertion that his left 
hand disability is related to service, however, his opinion 
as to a medical matter is without probative value because he, 
as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, while the veteran currently has a left hand 
disability, such disability has not been medically attributed 
to an inservice event.  The Board has reviewed all evidence 
of record and concludes that the veteran's service connection 
claim for residuals of a left hand injury must be denied.  As 
the preponderance of the evidence is against the veteran's 
service connection claim, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER


The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


